Title: To Thomas Jefferson from Henry Dearborn, 30 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir.
                            War Department June 30th. 1808
                        

                        I have the honor of proposing for your approbation the following appointments in the troops to be raised, by virtue of an Act entitled “An Act to raise for a limited time an additional military force” passed on the 12th. day of April 1808.
                  
                     
                        
                           Residence.
                           Names
                           Rank & Corps
                        
                        
                           South Carolina.
                           John R. Spann
                           Captain Light Artillery
                        
                        
                           
                           James L. McKelvey
                           1st. Lieut ditto
                        
                        
                           
                           James Gilchrist
                           2d. Lieut. ditto
                        
                        
                           
                           Ross Bird. 
                           Captain Infantry
                        
                        
                           
                           J. J. Faust.
                           Ditto ditto
                        
                        
                           
                           James E. Dinking Jr.
                           1st. Lieut. ditto
                        
                        
                           
                           Timothy Spann
                           2d. Lieut. ditto.
                        
                        
                           
                           Benjamin D. Herriott
                           Ditto ditto.
                        
                        
                           
                           Andrew Hesell
                           Ensign. ditto.
                        
                        
                           
                           Joel Lyon,
                           ditto 
                               ditto
                        
                        
                           North Carolina.
                           Prentiss Law, 
                           Captain. ditto.
                        
                        
                           
                           Henry Atkinson.
                           ditto  
                               ditto.
                        
                        
                           
                           John Nicks.
                           ditto  
                               ditto
                        
                        
                           
                           John McClelland.
                           Captain ditto
                        
                        
                           
                           Charles Christmas
                           1st. Lieut. ditto
                        
                        
                           
                           William L. Hamilton
                           ditto 
                               ditto
                        
                        
                           
                           H. G. White
                           ditto 
                               ditto
                        
                        
                           
                           Duncan L Clinch
                           ditto 
                               ditto
                        
                        
                           
                           Stephen B. Daniel
                           2d. Lieut ditto
                        
                        
                           
                           Benjamin M. Jackson
                           ditto 
                               ditto
                        
                        
                           
                           Charles C. McKinsie
                           ditto 
                               ditto.
                        
                        
                           
                           Samuel C. Mabson.
                           Ensign ditto
                        
                        
                           
                           John Burnett.
                           ditto 
                               ditto
                        
                        
                           
                           Robert Watson,
                           ditto 
                               ditto
                        
                        
                           
                           Sterling Anderson.
                           ditto 
                               ditto
                        
                        
                           
                           Benjamin Forsyth
                           Captain Riflemen
                        
                        
                           
                           Nathaniel Williams
                           1st. Lieut. ditto.
                        
                        
                           Virginia
                           Lewis Toomer
                           2d. Lieut. Infantry
                        
                        
                           
                           John Logan
                           Ensign "
                        
                        
                           
                           Colin Buckner
                           Captain "
                        
                        
                           
                           James Dorman
                           1st. Lieut. ditto.
                        
                        
                           
                           James Saunders.
                           Ensign ditto.
                        
                        
                           
                           John Jamieson
                           ditto ditto
                        
                        
                           
                           John H. T. Estes.
                           1st. Lieut. Artillery
                        
                        
                           
                           William Littlejohn
                           2d. Lieut. Light Dragoons
                        
                        
                           
                           Joseph Kean
                           Cornet
                        
                        
                           Massachusetts.
                           James Thomas.
                           Captain Light Dragroons
                        
                        
                           
                           Charles Fuller
                           1st. Lieut. Infantry
                        
                        
                           
                           Samuel Borden.
                           2d. Lieut ditto
                        
                        
                           
                           Lewis Harrington.
                           2d. Lieut ditto
                        
                        
                           Virginia.
                           Alexander L. Walker.
                           Captain Riflemen
                        
                        
                           
                           Accept, 
                           Sir, &c.
                        
                     
                  
                  Accept, Sir, &C.
                        
                            
                        
                    